Marsh, J.
(dissenting). However important a place the modern enclosed mall may have in the contemporary retail business *277world and whatever function it may serve in the evolution of new shopping trends the fact is that the Legislature of the State of New York has not in the exercise of its judgment seen fit to amend or in any way qualify the provisions of subdivision 2 of section 105 of the Alcoholic Beverage Control Law governing licenses to sell at retail liquors and/or wines for consumption off the premises. Such provisions mandate that: “ No premises shall be licensed to sell liquors and/or wines at retail for off premises consumption, unless said premises shall be located in a store, the principal entrance to which shall be from the street level and located on a public thoroughfare in premises which may be occupied, operated or conducted for business, trade or industry or on an arcade or sub-surface thoroughfare leading to a railroad terminal.”
The premises sought to be licensed are not on an arcade or subsurface thoroughfare leading to a railroad terminal, nor are they located on a public thoroughfare. Access of the public to the enclosed mall or arcade on which petitioner’s store premises are located is entirely under the control of the landlord owner of the mall premises and public access is denied at such times and during such hours of the day as the landlord may deem desirable. There being no unrestricted right of public access, surveillance of the premises by the public authorities is consequently restricted and the very situation is presented the prohibition of the statute would avoid.
Matter of Swalbach v. State Liq. Auth. (7 N Y 2d 518) cited by the majority in support of its position has no application to the issue here presented. In Swalbach the Authority grounded its decision not on the statutory mandate of subdivision 2 of section 105 but upon a “ codification and restatement of policy ” (p. 522), which policy was formulated by the Authority itself in what was denominated by the court a capricious exercise of discretion by administrative officers acting solely on their own idea of sound public policy. (Matter of Picone v. Commissioner of Licenses of City of N. Y., 241 N. Y. 157,162.)
Here we are concerned with mandatory requirements laid down by the law-making power of the State without ambiguity which it is not our province to disturb whatever our idea of public policy may be.
The order appealed from should be reversed.
Williams, P. J., Henry and Del Vecchio, JJ., concur with Goldman, J.; Marsh, J., dissents and votes to reverse and deny the application, in opinion.
Order affirmed, with costs.